Exhibit 10.14
SUMMARY SHEET OF DIRECTOR FEES AND OFFICER COMPENSATION
I. Director Compensation
As compensation for their service as directors of Halifax Corporation (the
“Company”), each non-employee member of the Board of Directors (the “Board”)
receives a $1,000 annual fee. Payment of the annual fee is made at the annual
meeting. Additionally, each non-employee member of the Board receives $100 for
each regular Board meeting attended in person, $1 00 for each regular Board
meeting attended telephonically and $100 for each special Board meeting.
Directors do not receive any compensation for attendance of meetings of the
committees of the Board. Non-employee directors are reimbursed for reasonable
expenses incurred in connection with attending meetings of the Board and
committees of the Board.
Previously under the Non-employee Directors Stock Option Plan, each non-employee
member was granted options to purchase 5,000 shares of the Company’s common
stock on the first of the month following the date of the annual meeting of
shareholders on which the director was initially elected and was granted options
to purchase up to 2,000 shares of common stock on each annual re-election by the
shareholders as a director of the Company. Such options were granted at an
exercise price equal to or greater than the fair market value of the common
stock on the date of grant. No further options may be granted under the
Non-employee Directors Stock Option Plan.
 Directors are eligible to receive grants of options or restricted stock under
the 2005 Stock Option and Stock Incentive Plan. These grants are at the
discretion of the Compensation and Employee Benefits Committee. On September 10,
2008, each non-employee director was granted options to purchase 2,000 shares of
common stock at an exercise price of $.66. These options vest over one and
expire ten years from the date of grant. On March 24, 2009, each non-employee
director was granted options to purchase 2,000 shares of common stock at an
exercise price of $.32. These options vest over five years and expire ten years
from the date of grant.
II. Executive Compensation
Base Salaries
The following table sets forth current base salaries of the Company’s CEO and
each of the executive officers who are expected to be named in the Summary
Compensation Table in the Company’s incorporated by reference into the annual
report on Form 10-K for the year ended March 31, 2009 (the “Named Executive
Officers”).

          Name   Base Salary
Charles L. McNew
  $ 224,662  
Hugh M. Foley
    139,347  
Joseph Sciacca
    151,688  
Douglas Reece
    108,363  

Participation in Employee Benefit and Other Arrangements
The Named Executive Officers are also eligible to

  •   Exercise outstanding options issued pursuant to 1994 Key Employee Stock
Option Plan;     •   Participate in the 2005 Stock Option and Stock Incentive
Plan;     •   Participate in certain group life, health, medical and other
non-cash benefits generally available to all salaried employees;     •  
Employment severance agreements. These agreements provides severance benefits
under certain circumstances and remain in effect so long as we continue to
employ the above named executives.

